                          THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

MARY ANN BAUER,                                              )
                                                             )
        Plaintiff,                                           )
                                                             )
v.                                                           )   Case no. 3:18-CV-01293
                                                             )
MICHAEL S. FITZHUGH,                                         )   Judge Eli J. Richardson
BERNARD SALANDY, and                                         )
RUTHERFORD COUNTY, TENNESSEE,                                )   Barbara D. Holmes, Magistrate Judge
                                                             )
        Defendants.                                          )   Jury Demand

                 DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT

        Come Defendants Bernard Salandy and Rutherford County, Tennessee, by and

through counsel, pursuant to Fed. R. Civ. P. 56, and move this court to grant each of them

summary judgment and enter a final judgment in their favor. In support of their

respective motions, Defendants state as follows:

        Bernard Salandy is entitled to qualified immunity from suit under 42 U.S.C. § 1983

because there was no violation of Mr. Bauer’s constitutional rights and, regardless, Mr.

Salandy was not personally involved in the events leading to Mr. Bauer’s suicide or the

setting of Mr. Bauer’s bail amount. Rutherford County, Tennessee, cannot be liable to

Plaintiff pursuant to 42 U.S.C. § 1983 because there was no practice, policy, or custom of

the county that resulted in a violation of any of Mr. Bauer’s constitutional rights.

        Defendants incorporate herein by reference their memorandum of law, their

statement of material facts, and all supporting documents to establish grounds for their




                                                  Page 1 of 3
U:\006408-000170\Motion for Summary Judgment\Motion for Summary Judgment.docx

     Case 3:18-cv-01293 Document 66 Filed 11/19/20 Page 1 of 3 PageID #: 266
respective motions. As additional support for their motions, Defendants rely upon the

following exhibits attached hereto:

        Exhibit 1 – Deposition of Jeff Truong (excerpt and partial exhibits)

        Exhibit 2 – Deposition of Brandi Dover (excerpt and partial exhibits)

        Exhibit 3 – Deposition of Michael Fitzhugh (excerpt)

        Exhibit 4 – Deposition of Edna Parker (excerpt and partial exhibits)

        Exhibit 5 – Deposition of Brad Morris (excerpt and partial exhibits)

        Exhibit 6 – Deposition of Lisa Speck (excerpt and partial exhibits)

        Exhibit 7 – Deposition of Emily Alexander (excerpt and partial exhibits)

        Exhibit 8 – Deposition of John Daniel Rudd M.D. (excerpt and partial exhibits)

        Exhibit 9 – Unsworn Declaration of Michael Fitzhugh

        Exhibit 10 – Rutherford County’s Responses to Plaintiff’s Interrogatories and
                     Requests for Production and partial exhibits

        Exhibit 11 – Unsworn Declaration of Bernard Salandy

        Based on the foregoing, Defendants respectfully submit that summary judgment

should be rendered forthwith to both of them because the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and that the moving parties

are entitled to a judgment as a matter of law.




                                                  Page 2 of 3
U:\006408-000170\Motion for Summary Judgment\Motion for Summary Judgment.docx

     Case 3:18-cv-01293 Document 66 Filed 11/19/20 Page 2 of 3 PageID #: 267
                                                    Respectfully submitted,

                                                    HUDSON, REED & CHRISTIANSEN, PLLC

                                                    By:      s/ D. Randall Mantooth
                                                             D. Randall Mantooth, #13875
                                                             Daniel W. Ames, #36720
                                                             16 Public Square North
                                                             Murfreesboro, Tennessee 37130
                                                             (615) 893-5522
                                                             rmantooth@mborolaw.com
                                                             dames@mborolaw.com

                                                             Attorneys for Defendants




                                     CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of Defendants’ Motions for Summary
Judgment has been forwarded by electronic means via the court’s electronic filing system
to:

Robert D. MacPherson, Esq.
MacPherson & Youmans, P.C.
107 S. Greenwood Street, Suite B
Lebanon, Tennessee 37087
rdmacpherson@macyolaw.com

on this the 19th day of November, 2020.

                                                             By:      s/D. Randall Mantooth
                                                                      D. Randall Mantooth



                                                  Page 3 of 3
U:\006408-000170\Motion for Summary Judgment\Motion for Summary Judgment.docx

     Case 3:18-cv-01293 Document 66 Filed 11/19/20 Page 3 of 3 PageID #: 268
